[a10yemploymentofferlette001.jpg]
2100 Highway 55 Scott W. Wine Medina, MN 55340-9770 Chairman & CEO 763-542-0509
Scott W. Wine Chairman and CEO September 28, 2017 Dear Chris: On behalf of
Polaris Industries Inc. (“Polaris” or “Company”), I am pleased to offer you the
position of President, Off Road Vehicles. I. Title and reporting relationship
Your title is President, Off Road Vehicles. You will report to Scott Wine,
Chairman & CEO. II. Date of Employment Your employment date will be October 30,
or sooner if possible. Your employment date will be the effective date for cash
incentives and equity awards as set forth below. III. Base Salary Your annual
base salary will be $540,000 paid bi-weekly. Your salary will be reviewed
annually, subject to the approval of the Compensation Committee of the Board of
Directors (the “Compensation Committee”). Your salary review date for 2018 will
be April 1. IV. Cash Incentive Compensation You will be a “B1” Level under the
terms of our Senior Executive Annual Incentive Plan. Your payment under the
Senior Executive Annual Incentive Plan will be dependent upon your performance
and the performance of the Company. Your target payout for the Senior Executive
Annual Incentive Plan will be 100% of eligible earnings paid during a year,
subject to adjustments by the Compensation Committee. You will first become
eligible for the Senior Executive Annual Incentive Plan for the 2018 plan year,
to be paid in 2019. V. Sign-on Bonus You will receive a $550,000 lump sum bonus
to be paid as soon as administratively feasible following your start date. In
the event of your voluntary termination of employment without Good Reason (as
defined under the severance agreement) within twenty-four (24) months from the
start of your employment, in signing this



--------------------------------------------------------------------------------



 
[a10yemploymentofferlette002.jpg]
letter you agree to immediately reimburse the Company this signing bonus on a
prorated basis, determined at the rate of 1/24th of the signing bonus amount for
each uncompleted full month of employment. VI. Long Term Incentive Program You
will begin participation in the long term incentive program in 2018. The long
term incentive program may consist of any combination of restricted stock units,
stock options, and/or performance-based restricted stock units. Your total long
term incentive (“LTI”) target, the award mix, and any related performance
metrics are determined each year by the Compensation Committee during the
January meeting. For 2018, we guarantee an LTI equity grant valued at least $1.7
million. This represents the upper end of the competitive market data for this
role. These awards are subject to all the terms and conditions of the award
agreements and the Polaris Industries Inc. 2007 Omnibus Incentive Plan (the
“Omnibus Plan”). VII. Restricted Stock Units You will be granted 30,000
restricted stock units on your start date. The units will vest 2,500 units on
the last day of each quarter beginning the first quarter of 2019 and ending the
fourth quarter of 2021. This award is subject to all the terms and conditions of
the form of Restricted Stock Unit Award Agreement attached hereto as Exhibit A
and the Omnibus Plan. VIII. Quarterly Payments: During fiscal year 2018, you
will be entitled to receive a cash payment within 30 days following the end of
each quarter. The amount of each payment will be equal to the product of 2,500
multiplied by the closing price of the Company’s stock as determined on the last
business day of the respective quarter. In the event you are terminated for any
reason other than Cause (as defined under the Omnibus Plan),experience a Change
in Control (as defined in your severance agreement), or you terminate your
employment with Good Reason (as defined under the severance agreement), you will
receive a lump sum payment within 75 days of the event equal to the outstanding
value of the remaining payments, determined using the closing price of the
Company’s stock on the last day of employment or the last day the Company’s
stock is listed on the exchange. IX. Benefits & Perquisites You will be eligible
to participate in Polaris’ benefit programs generally offered to all employees.
A copy of the 2017 benefits summary guide is attached hereto as Exhibit B. You
will also be eligible to participate and receive perquisites made available by
Polaris to its executives as set forth in Exhibit C. As an exception to the
perquisites listed in Exhibit C, you will have the use of 12 Polaris products.
The benefits and perquisites are subject to change by the Compensation
Committee.



--------------------------------------------------------------------------------



 
[a10yemploymentofferlette003.jpg]
X. Relocation You will be eligible for relocation under the Polaris Executive
Relocation program. The handbook is attached as Exhibit D. XI. Severance
Agreement When you begin employment with Polaris, Polaris will enter into a
Severance Agreement with you in the Form attached as E Your employment with
Polaris is at will and nothing in this offer letter should be construed as
altering that status. This offer is contingent on your execution and return of
the enclosed Non-Competition and Non-Solicitation Agreement before your first
day of employment. On or around your first day of employment, you will also be
required to execute Polaris’ Employee Proprietary Information and Conflict of
Interest Agreement. Your status as an officer is contingent on approval by the
Polaris Board of Directors. Additionally, all components of this offer are
contingent on approval of the Polaris Compensation Committee. For clarification
and the protection of both you and the Company, this letter, including the
exhibits (and any ancillary agreements based on such exhibits), represents the
sole agreement between the parties. This offer also remains contingent upon
verification of employment eligibility pursuant to regulations issued under the
Immigration Reform and Control Act of 1986 and satisfactory completion of a drug
and alcohol test paid by Polaris. We will arrange for this test once you have
agreed to the terms of this offer. Chris, we are very excited to have you join
the Polaris team. Please sign and return a copy of this letter indicating that
you accept our offer and confirming the terms of your employment. If you agree
to this offer, which remains in effect through Monday, October 2, 2017 please
sign and return to Jim Williams at 2100 Highway 55, Medina, MN 55340. Very truly
yours, Scott Wine Chairman & CEO Accepted and Confirmed: Date: Chris Musso



--------------------------------------------------------------------------------



 
[a10yemploymentofferlette004.jpg]




--------------------------------------------------------------------------------



 